DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to applicant's amendment and remarks received on 12/27/2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 

Claims 1 recites the following negative limitation, “without the need to have a device physically attached to the people”; however, according to MPEP 2173.05(i), any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Therefore, this claim is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim 19 is rejected the same because it recites similar claim language. Claims 2-15 and 20 are rejected the same because they depend upon claim 1 or 19.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claims 1 recites the following negative limitation, “without the need to have a device physically attached to the people”; this negative limitation renders the claim indefinite because it is an attempt to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent. Furthermore, it is unclear what “a device” is. It is also unclear if there is single “device” for all the people or “a device” for each person of the people. Therefore, for the above reasons, this claim is deemed indefinite. Claim 19 is rejected the same because it recites similar claim language. Claims 2-15 and 20 are rejected the same because they depend upon claim 1 or 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, 11, 13, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vitense et al. (US 20060146520 A1) further in view of Bitetto et al. (US 20210319675 A1).

Regarding claim 1, Vitense discloses a system for efficiently and safely guiding people in a queue, through and out, of an indoor or outdoor facility, the system comprising: 
a lighting device provided at the indoor or outdoor facility which projects geospatial lighting display lines at designated intervals to guide the people regarding positioning and advancement, wherein the geospatial lighting display lines provide guide without the need to have a device physically attached to the people (fig. 1 illustrates he floor marking apparatus 10 physically attached to a positioning point 20 of a structure (note, there is no “device” physically attached to the people); [0010] The floor marking apparatus 10, as shown and described, is constructed and arranged to project light onto the floor 16 of a industrial building, such as a factory or a warehouse, to indicate fork lift lanes, pedestrian lanes, and the like. It is contemplated that the floor marking apparatus 10 can be used in commercial or private settings, as well as outside of buildings. [0016] Referring now to FIGS. 1 and 2, there is illustrated a floor marking apparatus in accordance with the present invention generally designated 10, including a lighting unit 12, a patterning device 14 and a floor 16. The floor marking apparatus 10, as shown and described, is constructed and arranged to project light onto the floor 16 of a building to indicate pedestrian lanes and the like. It is contemplated that the floor marking apparatus 10 can be used in commercial or private settings, as well as outside of buildings. [0026] It should be understood that the invention is not limited to these examples, but that the indicator 28 can be used to convey any sort of information that is relevant to the predetermined location 24. For example, in a retail space, the indicator may be a legend stating "LINE FORMS HERE", indicating that the predetermined location is where people should line up (i.e. “to guide the people regarding positioning and advancement”). [0032] Projected onto the aisles 64 and the factory floor 16 at predetermined locations 24 (i.e. “at designated intervals”) are indicators 28 preferably having colors 28b and/or graphic patterns 28a. The indicators 28 having the symbol of a person walking 32 indicate pedestrian corridors. Fig. 3A and [0033] The indicators 28 having the symbol 32 of a person walking are located at spaced apart regions (i.e. “at designated intervals”) along pedestrian aisles defined between reference lines 66 and 68. In accordance with the invention, lighting units 12 may be used to light these aisles along their full lengths, thus providing a visual guide along the entire pathway (i.e. “to guide the people regarding positioning and advancement”).).
However, Vitense does not expressly disclose the geospatial lighting display lines provide guidance to maintain proper spacing/distancing.
Bitetto, from a similar field of endeavor, teaches geospatial lighting display lines provide guidance to maintain proper spacing/distancing (figs. 2B and 3B; [0028] teaches a social distance device 10 (i.e. “lighting device”) configured to emit or project light (12, 14, 16) onto the ground such that a perimeter or a predetermined boundary from a person. [0024] Maintaining an interaction distance has many useful applications. In particularly useful embodiments, social distancing can be employed to prevent the spread of disease or to provide a reminder to others where personal space begins. The need to maintain the social distance can be even more challenging in business settings, particularly, as it relates to business meetings, seminars, and/or gatherings (i.e. “people in a queue”) of any kind where strangers are likely to be encountering or meeting other strangers. [0031] In accordance with contemplated implementations, SD device 10 can include a laser, light emitting diode (LED) or a plurality of each, or combinations of each.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of claimed invention to include geospatial lighting display lines that provide guidance to maintain proper spacing/distancing as taught by Bitetto in the system taught by Vitense in order to maintain social distancing to prevent the spread of disease (as suggested in [0024] of Bitetto).

Regarding claim 3, Vitense in view of Bitetto discloses the system as recited in claim 1, wherein the lighting device is positioned on a physical barrier (Vitense fig. 1; [0017] the lighting unit 12 is preferably removably attached to a positioning point 20, preferably on a ceiling 22 or other surface, such that the light emitted from the lighting unit 12 is projected to a predetermined location 24 on the floor 16.).

Regarding claim 4, Vitense in view of Bitetto discloses the system as recited in claim 3, wherein the barrier is movable (Vitense [0020] Further still, the direction of the light beam is preferably adjustable by moving the lighting unit 12 relative to the positioning point 20. Preferably, a mounting member or yoke 26 is disposed on the lighting unit 12 to attach the lighting unit to the positioning point 20, and further, enables adjustment of the direction of projection of the lighting unit.).

Regarding claim 7, Vitense in view of Bitetto discloses the system as recited in claim 1, wherein the lighting device is positioned on a fixed structure (Vitense fig. 1; [0017] the lighting unit 12 is preferably removably attached on a ceiling 22 (i.e. “fixed structure”) or other surface, such that the light emitted from the lighting unit 12 is projected to a predetermined location 24 on the floor 16.).

Regarding claim 11, Vitense in view of Bitetto discloses the system as recited in claim 1, wherein the lighting device is positioned on a movable object (Vitense [0020] Further still, the direction of the light beam is preferably adjustable by moving the lighting unit 12 relative to the positioning point 20. Preferably, a mounting member or yoke 26 is disposed on the lighting unit 12 to attach the lighting unit to the positioning point 20, and further, enables adjustment of the direction of projection of the lighting unit.).

Regarding claim 13, Vitense in view of Bitetto discloses the system as recited in claim 1, wherein the lighting device (Vitense fig. 1 floor marking apparatus 10  (i.e. “a lighting device”) has a controller (Bitetto fig. 5 processor/memory 50) which allows the lighting device to be programmable (Bitetto [0037] and [0055] teaches an interface 58 can be provided to allow the SD device to be programmed by an external device (e.g., smartphone, tablet, etc.)).

Regarding claim 14, Vitense in view of Bitetto discloses the system as recited in claim 13, wherein the lighting device is controlled through an app on mobile device (Bitetto [0065] Referring to FIG. 12, an application or app 288 can be provided on an electronic device 280, such as a desktop computer, a laptop, tablet, smart phone or the like. The app 288 can include functions to adjust the characteristics of the light beam provided by an SD device 260. The app 288 can be employed to control light characteristics in accordance with a control application interface rendered on a display of the electronic device 280. The app 288 can include switches or slides to permit adjustment of a number of characteristics, e.g., example, intensity 286, color 284, pattern 282, image selection 290, etc.).

Regarding claim 19, Vitense discloses a method for efficiently and safely guiding people in a queue in an indoor or outdoor facility, the method comprising: projecting geospatial lighting display lines at designated intervals from one or more lighting devices provided at the indoor or outdoor facility to guide the people regarding positioning and advancement, wherein the geospatial lighting display lines provide guide without the need to have a device physically attached to the people (fig. 1 illustrates the floor marking apparatus 10 physically attached to a positioning point 20 of a structure (note, there is no “device” physically attached to the people); [0010] The floor marking apparatus 10, as shown and described, is constructed and arranged to project light onto the floor 16 of a industrial building, such as a factory or a warehouse, to indicate fork lift lanes, pedestrian lanes, and the like. It is contemplated that the floor marking apparatus 10 can be used in commercial or private settings, as well as outside of buildings. [0016] Referring now to FIGS. 1 and 2, there is illustrated a floor marking apparatus in accordance with the present invention generally designated 10, including a lighting unit 12, a patterning device 14 and a floor 16. The floor marking apparatus 10, as shown and described, is constructed and arranged to project light onto the floor 16 of a building to indicate pedestrian lanes and the like. It is contemplated that the floor marking apparatus 10 can be used in commercial or private settings, as well as outside of buildings. [0026] It should be understood that the invention is not limited to these examples, but that the indicator 28 can be used to convey any sort of information that is relevant to the predetermined location 24. For example, in a retail space, the indicator may be a legend stating "LINE FORMS HERE", indicating that the predetermined location is where people should line up (i.e. “to guide the people regarding positioning and advancement”). [0032] Projected onto the aisles 64 and the factory floor 16 at predetermined locations 24 (i.e. “at designated intervals”) are indicators 28 preferably having colors 28b and/or graphic patterns 28a. The indicators 28 having the symbol of a person walking 32 indicate pedestrian corridors. Fig. 3A and [0033] The indicators 28 having the symbol 32 of a person walking are located at spaced apart regions (i.e. “at designated intervals”) along pedestrian aisles defined between reference lines 66 and 68. In accordance with the invention, lighting units 12 may be used to light these aisles along their full lengths, thus providing a visual guide along the entire pathway (i.e. “to guide the people regarding positioning and advancement”).).
However Vitense does not expressly disclose the geospatial lighting display lines provide guidance to maintain proper spacing/distancing.
Bitetto, from a similar field of endeavor, teaches geospatial lighting display lines provide guidance to maintain proper spacing/distancing (figs. 2B and 3B; [0028] teaches a social distance device 10 (i.e. “lighting device”) configured to emit or project light (12, 14, 16) onto the ground such that a perimeter or a predetermined boundary from a person. [0024] Maintaining an interaction distance has many useful applications. In particularly useful embodiments, social distancing can be employed to prevent the spread of disease or to provide a reminder to others where personal space begins. The need to maintain the social distance can be even more challenging in business settings, particularly, as it relates to business meetings, seminars, and/or gatherings (i.e. “people in a queue”) of any kind where strangers are likely to be encountering or meeting other strangers. [0031] In accordance with contemplated implementations, SD device 10 can include a laser, light emitting diode (LED) or a plurality of each, or combinations of each.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of claimed invention to include geospatial lighting display lines that provide guidance to maintain proper spacing/distancing as taught by Bitetto in the system taught by Vitense in order to maintain social distancing to prevent the spread of disease (as suggested in [0024] of Bitetto).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Vitense et al. (US 20060146520 A1) in view of Bitetto et al. (US 20210319675 A1) as applied to claim 1 above, and further in view of Lehman et al. (US 6150943 A).

Regarding claim 2, Vitense in view of Bitetto discloses the system as recited in claim 1, but does not expressly disclose wherein the lighting device is a laser.
	Lehman, from a similar of endeavor, teaches a lighting device is a laser (figs. 4-5 and 8-11 laser diode projectors 46-48 of the lighting apparatus 11; col 2 ln 46-55 and col 5 ln 56-67 teaches a plurality of laser diode projectors 46, 47, and 48 are supported on the other side of the board 44 and connected to the electronic circuitry of the board. The laser diode projectors 46-48 are directed to emit focused beams or images through the window 35, the beams or images being designed to direct a person toward an area, as explained in more detail in the following description. Although three projectors are shown, the actual number may be greater or less than three.). 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of claimed invention to include laser as taught by Lehman in the system taught by as suggested in col 2 ln 46-55 and col 5 ln 56-67 of Lehman).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vitense et al. (US 20060146520 A1) in view of Bitetto et al. (US 20210319675 A1) as applied to claim 4 above, and further in view of Yang et al. (US 20170032720 A1).

Regarding claim 5, Vitense in view of Bitetto discloses the system as recited in claim 4, but does not expressly disclose wherein the barrier is a stanchion head. Although Vitense [0017] teaches the lighting unit 12 is preferably removably attached to a positioning point 20, preferably on a ceiling 22 or other surface, such that the light emitted from the lighting unit 12 is projected to a predetermined location 24 on the floor 16.
	Yang, from a similar field of endeavor, teaches a barrier is a stanchion head (figs. 1-2 illustrate a lighting device 1231 disposed on a head of a stanchion 10; [0030] teaches the display panel 1231 is capable of displaying the prompted information or other information such as guides and notices).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of claimed invention to include a stanchion head as taught by Yang in the system taught by Vitense in view of Bitetto in order to provide a guide for a moving line of a queue (as suggested in [0010] of Yang).

Claims 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vitense et al. (US 20060146520 A1) in view of Bitetto et al. (US 20210319675 A1) as applied to claim 4 above, and further in view of Kay et al. (US 20200302833 A1).

Regarding claim 6, Vitense in view of Bitetto discloses the system as recited in claim 4, but does not expressly disclose wherein the barrier is a retractable belt. Although Vitense [0017] teaches the lighting unit 12 is preferably removably attached to a positioning point 20, preferably on a ceiling 22 or other surface, such that the light emitted from the lighting unit 12 is projected to a predetermined location 24 on the floor 16.
Kay, from a similar field of endeavor, teaches a barrier is a retractable belt (fig. 1; [0008] teaches a retractable belt stanchions are an extremely popular form of pedestrian flow management. These crowd control barriers are designed to guide pedestrians towards an event or through a line queue. [0059] teaches a flexible LED stanchion ribbon display 108 which extends from each stanchion head.)
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of claimed invention to include retractable belt as suggested by Kay in the system taught by Vitense in view of Bitetto in order to guide pedestrians towards an event or through a line queue (as suggested in [0008] in of Kay).
	

Regarding claim 8, Vitense in view of Kay and Bitetto discloses the system as recited in claim 6, wherein the lighting device is positioned on a horizontal surface of the fixed structure (Vitense fig. 1 the lighting device 12 is positioned on a horizontal surface of the ceiling 22; [0017] the lighting unit 12 is preferably removably attached to a positioning point 20, preferably on a ceiling 22 (i.e. “horizontal surface”), such that the light emitted from the lighting unit 12 is projected to a predetermined location 24 on the floor 16.).

Regarding claim 9, Vitense in view of Kay and Bitetto discloses the system as recited in claim 6, wherein the lighting device is positioned on a vertical surface of the fixed structure (Vitense [0017] the lighting unit 12 is preferably removably attached to a positioning point 20, preferably on a ceiling 22 or other surface (i.e. “wall” or “stanchion” which are examples of a “vertical surface”). Kay fig. 1; [0059] teaches a flexible stanchion  ribbon (i.e. “vertical surface”) LED display 108 which extends from each stanchion head).

Regarding claim 10, Vitense in view of Kay and Bitetto discloses the system as recited in claim 6, wherein the lighting device projects text or symbols to properly guide the people (Vitense fig. 1 symbol 32. Bitetto figs. 2B, 3B, and 10A-10D; [0062] a light pattern 188 includes a fanciful shape or image having its end boundary at a set distance from a user. The shape can include high and low light intensity spots and can include shapes of cartoon characters, text or any other type of shape or image. In useful embodiments, these patterns and other patterns can be used together or in any combination from single light source or multiple light sources.).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vitense et al. (US 20060146520 A1) in view of Bitetto et al. (US 20210319675 A1) as applied to claim 11, and further in view of Okumura (US 20180092345 A1).


Okumura, from the field of lighting devices, teaches wherein the movable object is a drone (figs. 1-3; [0066] The light irradiation device 1 (i.e. drone) according to the present example embodiment includes a main body 10 mounted with a projector 302 (i.e. “lighting device”) for irradiating a target with light. [0071] In the examples of FIG. 1 to FIG. 3, a quadcopter including four blades 21 is cited as one example. The light irradiation device 1 may include a single blade 21 or may be a multicopter including a plurality of blades 21. When posture stability in the air and flight performance are considered, the light irradiation device 1 is preferably a multicopter including a plurality of blades 21. The light irradiation device 1 according to the present example embodiment can be enabled by a flight function of a small flying object generally referred to as a drone.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of claimed invention to include drone as suggested by Okumura in the system taught by Vitense in view of Bitetto in order to irradiate a target with light (as suggested in [0001] of Okumura).

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vitense et al. (US 20060146520 A1) in view of Bitetto et al. (US 20210319675 A1) as applied to claim 13 or 19 above, and further in view of Wakabayashi et al. (US 20110205497 A1).

Regarding claim 15, Vitense in view of Bitetto discloses the system as recited in claim 13, wherein the controller controls the geospatial lighting display lines, allowing the lighting Although Vitense [0020] and [0031] teaches the direction of the light beam is preferably adjustable by moving the lighting unit 12 relative to the positioning point 20. Bitetto [0037] and [0055] teaches an interface 58 can be provided to allow the SD device to be programmed by an external device (e.g., smartphone, tablet, etc.). Bitetto [0065] Referring to FIG. 12, teaches an application or app 288 can be provided on an electronic device 280, such as a desktop computer, a laptop, tablet, smart phone or the like. The app 288 can include functions to adjust the characteristics of the light beam provided by an SD device 260. The app 288 can be employed to control light characteristics in accordance with a control application interface rendered on a display of the electronic device 280. The app 288 can include switches or slides to permit adjustment of a number of characteristics, e.g., example, intensity 286, color 284, pattern 282, image selection 290, etc..
Wakabayashi, from a similar of endeavor, teaches a controller controls the geospatial lighting display lines, allowing the lighting device geospatial lighting display lines to move to provide guidance as each respective person of the people are to advance from one position to another position in the queue (figs. 1-3; [0010] According to an aspect of the invention, there is provided an image forming apparatus including: a projector configured to be capable of projecting light to thereby display an image on a rendering region formed on a display surface set around a guiding point to which a person should be guided and changing the position of the rendering region; a detecting unit that detects whether a person is present in a detection region set near the display surface and detects, when a person is present in the detection region, a moving state of the person; and a control unit that controls, on the basis of a detection result of the detecting unit, driving of the projector to guide the person present in the detection region to the guiding point. [0011] Consequently, even if a person is moving, it is possible to display an image in a position where the person can easily see the image. Therefore, it is possible to allow even the moving person to easily recognize the presence and the content of the image. [0012] To guide a person present in the detection region to the guiding position, for example, it is possible to display, to the target person, an image in a position and with content for urging guidance to the guiding point. Therefore, it is possible to guide the target person to a desired point (the guiding point). [0013] In the image forming apparatus according to the aspect of the invention, the projector may be configured to be capable of continuously or intermittently changing the position of the rendering region. [0014] This allows a moving person to easily recognize the presence or the content of an image. [0015] In the image forming apparatus according to the aspect of the invention, the control unit may control, when the person is moving in the detection region, the driving of the projector to change the position of the rendering region while maintaining a state in which the center of the rendering region is located on a forward side in a moving direction of the person and on the guiding point side with respect to the person. [0016] Consequently, since an image is displayed on a front side (a field of view) of the moving person, the moving person can easily recognize the presence and the content of the image. It is possible to direct the line of sight of the target person to the guiding point side by displaying the image in a position on the guiding point side with respect to the moving direction of the moving person. As a result, the target person is guided to the guiding point consciously or unconsciously. Also see [0017]-[0038] for similar teachings as above.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of claimed invention to include a controller controls the geospatial lighting display as suggested in [0016] of Wakabayashi).

Regarding claim 20, Vitense in view of Bitetto discloses the method as recited in claim 19, but does not expressly disclose it comprising: programming the one or more lighting devices to allow geospatial lighting display lines to move to provide guidance as each respective person of the people are to advance from one position to another position in the queue. Although Vitense [0020] and [0031] teaches the direction of the light beam is preferably adjustable by moving the lighting unit 12 relative to the positioning point 20. Bitetto [0037] and [0055] teaches an interface 58 can be provided to allow the SD device to be programmed by an external device (e.g., smartphone, tablet, etc.). Bitetto [0065] Referring to FIG. 12, teaches an application or app 288 can be provided on an electronic device 280, such as a desktop computer, a laptop, tablet, smart phone or the like. The app 288 can include functions to adjust the characteristics of the light beam provided by an SD device 260. The app 288 can be employed to control light characteristics in accordance with a control application interface rendered on a display of the electronic device 280. The app 288 can include switches or slides to permit adjustment of a number of characteristics, e.g., example, intensity 286, color 284, pattern 282, image selection 290, etc..
Wakabayashi, from a similar of endeavor, teaches a controller that controls the geospatial lighting display lines, allowing the lighting device geospatial lighting display lines to move to provide guidance as each respective person of the people are to advance from one position to figs. 1-3; [0010] According to an aspect of the invention, there is provided an image forming apparatus including: a projector configured to be capable of projecting light to thereby display an image on a rendering region formed on a display surface set around a guiding point to which a person should be guided and changing the position of the rendering region; a detecting unit that detects whether a person is present in a detection region set near the display surface and detects, when a person is present in the detection region, a moving state of the person; and a control unit that controls, on the basis of a detection result of the detecting unit, driving of the projector to guide the person present in the detection region to the guiding point. [0011] Consequently, even if a person is moving, it is possible to display an image in a position where the person can easily see the image. Therefore, it is possible to allow even the moving person to easily recognize the presence and the content of the image. [0012] To guide a person present in the detection region to the guiding position, for example, it is possible to display, to the target person, an image in a position and with content for urging guidance to the guiding point. Therefore, it is possible to guide the target person to a desired point (the guiding point). [0013] In the image forming apparatus according to the aspect of the invention, the projector may be configured to be capable of continuously or intermittently changing the position of the rendering region. [0014] This allows a moving person to easily recognize the presence or the content of an image. [0015] In the image forming apparatus according to the aspect of the invention, the control unit may control, when the person is moving in the detection region, the driving of the projector to change the position of the rendering region while maintaining a state in which the center of the rendering region is located on a forward side in a moving direction of the person and on the guiding point side with respect to the person. [0016] Consequently, since an image is displayed on a front side (a field of view) of the moving person, the moving person can easily recognize the presence and the content of the image. It is possible to direct the line of sight of the target person to the guiding point side by displaying the image in a position on the guiding point side with respect to the moving direction of the moving person. As a result, the target person is guided to the guiding point consciously or unconsciously. Also see [0017]-[0038] for similar teachings as above.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of claimed invention to include program the one or more lighting devices to allow geospatial lighting display lines to move to provide guidance as each respective person of the people are to advance from one position to another position in the queue as suggested by Wakabayashi in the system taught by Vitense in view of Bitetto in order to guide a person (as suggested in [0016] of Wakabayashi).

Response to Arguments
Applicant’s arguments filed 12/27/2021 have been considered but are moot because the arguments do not apply to the new combination of references including new prior art being used in the current rejection.  The new grounds of rejection are necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                                                                                                                                                                                                        

						/QUAN ZHEN WANG/                                                                        Supervisory Patent Examiner, Art Unit 2684